Title: From George Washington to William Livingston, 4 July 1778
From: Washington, George
To: Livingston, William


          
            Dear Sir,
            Head Quarters near Brunswick [N.J.] July 4th 1778.
          
          I had the honour to inform you on the ground of action of the advantage over the Enemy
            on the 28th Ult. I could not then be particular in their
            killed, as the burying parties were not come in. They have returned 245 killed. Besides
            the Enemy left behind them at Monmouth Court House, 4 wounded Officers and 40 privates
            exclusive of those we took on the field of battle. The prisoners taken since the Enemy
            entered the Jerseys amount to about 100.
          Our loss considering the severity and sharpness of the different contentions is very
            inconsiderable. We have 60 rank and file killed and 133 wounded. Not knowing where to
            find you the letter alluded to above could not be sent.
            I have now the honor to inclose it. and am dear Sir with much respect & esteem
            &c.
          
            Go: Washington.
          
        